Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 15 March 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson March 15. 1814

The peircing cold air of this Month has made me quiver so that I could not quit the fire side scarcely for a moment, & it has gone to the marrow of Mr Peabody’s bones, so that it has made him very lame again, & is obliged to walk with a cane—But otherways he is a well as could be expected, for which I desire to be grateful, to that gracious Being who has brought us to see the return of another Spring—I am thankful that we are yet numbered with the living—Our work is not yet finished—may we be enabled to do good to the last moment of our lives, is my ardent petition—Though I confess we are deprived of some of those means, which I fondly hoped to enjoy in this our decline of Life—And it has wounded my feelings in my late Sickness to see my dear Friend, bowed down by pain & Infirmites, standing in real need of that very kind of pecuniary assistance, which in the course of his life, he had often given to others—At that time my Lungs were so oppressed, that I could not speak a word, & I could convey my thoughts only by warming a slate, & taking it into Bed, & writing with a pencil for I could not set up to hold a pen—In this way I communicated to Mr Peabody my thoughts & wishes upon the Subject, which I presume my dear Son, has acquainted you with—And I desire to be thankful he was able, & that he so readily afforded us relief, from the present distress—for it was great anxiety to us both, to think all our property must be sacrificed—There was no other person to whom I could apply, or that I could feel safe—for I had not security for anything, Mr Peabody intending, by engaging to leave me the use of the whole of his property, if I  continued here—But Circumstances often change the whole design, & alter the whole tenor of Affairs—
My dear Sister, I have been thinking of my own little parternal property, for which I have reason daily to bless my dear Parents memory, & kindness, as well as my heavenly Benefactor for bestowing it, upon their arduous exertions—for it has added much to my tranquility & comfort—So much that it is my desire to leave as much of it unimpaired as I possibly can to my two children—especially to my Daughter—as much of the real property as I can—I have found so much advantage in it myself. Womens personal property we knows flys with the wind—But real estate, is heavier, & not so easy blown away—Therefore, I would wish it might remain upon equal ground at least, for my two children—If Mr Shaw advances the whole Share of mony to build, it will make the property unequal—Therefore, will it not be just, best, & right for m half the rent which comes to m my right, be used for the building necessary for tter—I can now spare it better than in the Summer, & return to you for the purpose of assisting, & defraying the expense of Building, which you will please to give me credit for forty Dollars.
Mr Dexter we find is now the Butt, of slander, malice, & Envy—Well might the Poet, say, the post of Honour, is the private Station—May this find your beloved friend your dear self, & family in health, & every Blessing—& believe that with the Sons, & Daughters of Trouble, & Sorrow, your affectionate Sister
